DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
throughout the specification element number “14” was indicated as being the “growing area;” however, element 14 is not labelled in the drawings;
page 29, line 2 and p 33 line 20 indicate “crop 24” which is not labelled in the drawings; and 
page 35 line 19 indicates “connecting mechanism 82” which is not labelled in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains 157 words, more than the limit of 150.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Page 27 line 19 and page 28 line 4 “plants 14” should be -- plants 16 -- and “edge wall 82” in page 35, line 4 should be replaced with --edge wall 80--.  Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  “matrix structured” in line 12 should be replaced with --matrix is structured--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 7, 8 and 15 have been so interpreted for the use of the term “connecting means” as established in the instant specification as connecting mechanism 86, page 35-36: “connecting device 86 is a nail, spike or the like that is sized and configured to fit through a connecting aperture 84 of a liquid capture tray 10…”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 19, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from itself. This renders the claim vague and indefinite. For purposes of examination, claim 4 is considered to be dependent from claim 3 for proper antecedent basis.
Claims 19 & 20 each claim “The system of claim 13” - however, a system is not established in claim 13.
Further, Claim 20 appears to repeat the last seven lines of claim 12 (from which it ultimately depends). It is unclear what limitation(s) are further required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11, & 17-18 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Herrmann (DE 19611660). 
For Claim 1, Herrmann discloses a liquid capture tray for capturing agricultural liquids that pass downward through a root zone of plants growing in a soil of a growing area (in the same manner as the instant invention, the device of Herrmann as illustrated in Figure 3/1 is capable of use to capture liquid passing through the roots and media held above the bottom of the tray, Fig. 3/1), said liquid capture tray comprising: 
a tray body (Fig. 3/1) defining an upper surface (the surface of the tray forming the shoulders between cups 5), a lower surface (bottom of cups 5) and one or more edges (the distal edges of perimeter cups 5); and 
a reservoir matrix disposed substantially across said tray body between said one or more edges thereof (made up of the substrate held within elements 5, extending between the aforementioned edges), said reservoir matrix having a plurality of adjacent interconnected concave-shaped liquid capture cups (the cups 5 being connected via shoulders), each of said liquid capture cups having one or more sidewalls and a bottom wall (in the same manner as the instant invention, the sidewalls and bottom of each cup 5, Fig. 3/1), each of said liquid capture cups being open at an upper end of said one or more sidewalls to define an upwardly disposed reservoir in each of said liquid capture cups (Fig. 3/1 clearly illustrates open cups 5), wherein 
For Claim 2, Herrmann discloses the liquid capture tray of claim 1, and Herrmann further discloses wherein said reservoir matrix further comprises a ridge between a pair of adjacent liquid capture cups, said ridge structured and arranged to provide structural support for said liquid capture tray (each of the shoulders separating cups 5 provides some support to the overall tray).
For Claim 3, Herrmann discloses the liquid capture tray of claim 1 and Herrmann further discloses further comprising one or more overflow apertures disposed through said upper surface of said tray body (wherein elements 3 & 8 provide a fluid opening through the upper surface of the tray), each of said one or more overflow apertures being positioned on said tray body to drain the agricultural liquids from said liquid capture tray when said reservoirs of said liquid capture cups fill with the agricultural liquids to prevent inundating the root zone of the growing area and the roots of the plants with the agricultural liquids (each of the overflow openings 3 & 8 allows for the escape of liquid from the tray, Figs. 3-3/1).
For Claim 4, Herrmann discloses the liquid capture tray of claim 4 [claim 3], and Herrmann further discloses wherein said upper surface of said tray body defines a plurality of cup junctions where more than two of said liquid capture cups connect and said liquid capture 
For Claim 5, Herrmann discloses the liquid capture tray of claim 1, and Herrmann further discloses wherein said tray body defines an edge wall adjacent at least one of said one or more edges thereof (Fig. 3/1 shows a peripheral edge extending beyond element 5 forming an edge wall).
For Claim 6, Herrmann discloses the liquid capture tray of claim 5, and Herrmann further discloses wherein said edge wall of said liquid capture tray is configured to be placed in overlapping arrangement with an edge wall of an adjacent liquid capture tray (due to the nature of the flat edge, the edge of the device illustrated in Fig. 3/1 is configured to be overlapped with another flat edge; please note that a second tray is not positively claimed).
For Claim 11, Herrmann discloses the liquid capture tray of claim 1, and Herrmann further discloses wherein said tray body is planar across said upper surface and planar across said lower surface thereof (wherein the shoulders formed between each of the cups 5 form a clear plane, as illustrated in Figure 3/1).
For Claim 17, Herrmann discloses an agricultural liquid conservation system (in the same way as the instant invention, the device of Herrmann, Fig. 3/1, is “a tray… device for sedimentation of solid and liquid materials as system element[s] for the greening/planting of roof and/or floor areas…”), comprising: 
a growing area having soil below a ground surface (the “ground” surface being the surface of the growth substrate held by the tray of Herrmann, and soil being the growth substrate); 

a root zone in said soil below said one or more plants in which said roots extend therethrough (the shallow area at the very top of the substrate held by the tray, through which the roots of the growing plants extend); 
an agricultural liquid applied to said growing area to benefit said one or more plants by flowing through said soil and into said root zone (whether supplied by rain or otherwise, the device contemplates both “solid and liquid materials as system element[s] for the greening/planting of roof and/or floor areas”); and 
one or more liquid capture trays positioned in said soil below said root zone so as to receive said agricultural liquids which pass downward through said root zone (because the tray of Herrmann forms the bottom of the system, the tray would catch at least a portion of the liquid which drains through the root zone, however shallow the root zone is), each of said one or more liquid capture trays comprising a tray body (as illustrated in Figure 3/1) and a reservoir matrix (made up of the substrate held within elements 5, extending between the aforementioned edges), said tray body having an upper surface (the surface of the tray forming the shoulders between cups 5), a lower surface (bottom of cups 5) and one or more edges (the distal edges of perimeter cups 5), said upper surface of said tray body positioned upward toward said root zone (wherein 
For Claim 18, Herrmann discloses the system of claim 17, and Herrmann further discloses  wherein said liquid capture tray further comprises one or more overflow apertures (8) disposed through said upper surface of said tray body (wherein elements 3 & 8 provide a fluid opening through the upper surface of the tray), each of said one or more overflow apertures being positioned on said tray body to drain said agricultural liquids from said liquid capture tray when said reservoirs of said liquid capture cups fill with said agricultural liquids to prevent inundating said root zone of said growing area and said roots of said plants with said agricultural liquids (each of the overflow openings 3 & 8 allows for the escape of liquid from the tray, Figs. 3-3/1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann as applied to Claims 1-6, 11, & 17-18 above, and further in view of Hassan (US 9103076). 
For Claim 7, Herrmann discloses the liquid capture tray of claim 5.
Herrmann is silent to further comprising a connecting means associated with said edge wall of said liquid capture tray for connecting to an edge wall of an adjacent liquid capture tray.
Hassan, like prior art above, teaches a mat comprising cups (title, disclosure) further comprising a connecting means associated with an edge wall of a liquid capture tray for connecting to an edge wall of an adjacent liquid capture tray (as clearly illustrated in Fig. 14A and the accompanying description found in Column 11, line 59-Col. 12, line 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the side wall of Herrmann with a fastener as taught by Hassan, in order to provide a modular system which may be expanded by the user to fit a desired space.
For Claim 8, the above-modified reference teaches the liquid capture tray of claim 7, and Hassan further teaches wherein said connecting means comprises one or more connecting devices, each of said connecting devices being structured and arranged to connect said liquid .

Claims 9-10, 12-14, 16, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Magnuson et al. (US 5460867) hereinafter referred to as “Magnuson.”
For Claim 9, Herrmann discloses the liquid capture tray of claim 1. 
Herrmann is silent to further comprising a wall cut-out in at least one of said one or more sidewalls of one or more adjacent liquid capture cups, said wall cut-out being structured and arranged to place said reservoirs of said one or more adjacent liquid capture cups in fluid flow communication so as to allow the agricultural liquids that are received in said reservoir of one of said one or more adjacent liquid capture cups to flow into said reservoir of another of said one or more adjacent liquid capture cups so as to generally disperse the agricultural liquids across said reservoir matrix.
Magnuson, like prior art above, teaches a horticultural tray layer (title, disclosure) further comprising a wall cut-out (bridges 15) in a sidewall of one or more adjacent liquid capture cups (Figs. 1-3), said wall cut-out being structured and arranged to place said reservoirs of one or more adjacent liquid capture cups in fluid flow communication so as to allow the agricultural liquids that are received in said reservoir of one of said one or more adjacent liquid capture cups to flow into said reservoir of another of said one or more adjacent liquid capture cups so as to generally disperse agricultural liquids across the top of the tray (naturally, as the “bridges 15” of Magnuson would disallow the reservoir of each cup to fill completely up, the bridges would share a volume of water amongst the neighboring cups).

For Claim 10, the above-modified reference teaches the liquid capture tray of claim 9, and Magnuson further teaches wherein said wall cut-outs are sized and configured to receive at least one of a flow line and a sensor (either or both of a sensor and a line may be received within the bridge cut outs 15 of Magnuson in the resulting structure; it is noted that neither the sensor nor the line have been positively claimed or appear to require more structure than provided by the above-modified reference).
For Claim 12, Herrmann discloses a liquid capture tray for capturing agricultural liquids that pass downward through a root zone of plants growing in a soil of a growing area (in the same manner as the instant invention, the device of Herrmann as illustrated in Figure 3/1 is capable of use to capture liquid passing through the roots and media held above the bottom of the tray, Fig. 3/1), said liquid capture tray comprising: 
a tray body (Fig. 3/1) defining an upper surface (the surface of the tray forming the shoulders between cups 5), a lower surface (bottom of cups 5) and one or more edges (the distal edges of perimeter cups 5); and 
a reservoir matrix disposed substantially across said tray body between said one or more edges thereof (made up of elements 5, extending between the aforementioned edges), said reservoir matrix having a plurality of adjacent interconnected concave-shaped liquid capture cups (the cups 5 being connected via shoulders), each of said liquid capture cups having one or more sidewalls and a bottom wall (in the same manner as the instant invention, the sidewalls and 
one or more overflow apertures disposed through said upper surface of said tray body, each of said one or more overflow apertures being positioned on said tray body to drain the agricultural liquids from said liquid capture tray when said reservoirs of said liquid capture cups fill with the agricultural liquids to prevent inundating the root zone of the growing area and the roots of the plants with the agricultural liquids (each of the overflow openings 3 & 8 allows for the escape of liquid from the tray).
Herrmann is silent to further comprising a wall cut-out in at least one of said one or more sidewalls of one or more adjacent liquid capture cups, said wall cut-out being structured and arranged to place said reservoirs of said one or more adjacent liquid capture cups in fluid flow communication so as to allow the agricultural liquids that are received in said reservoir of one of said one or more adjacent liquid capture cups to flow into said reservoir of another of said one or more adjacent liquid capture cups so as to generally disperse the agricultural liquids across said reservoir matrix.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the sidewalls of each capture cup of Herrmann with a bridge cut out as taught by Magnuson, in order to provide a stiffer tray without requiring more layers of or a more expensive material.
For Claim 13, the above-modified reference teaches the liquid capture tray of claim 12, and Herrmann further discloses wherein said tray body defines an edge wall adjacent at least one of said one or more edges thereof (Fig. 3/1 shows a peripheral edge extending beyond element 5 forming an edge wall).
For Claim 14, the above-modified reference teaches the liquid capture tray of claim 13, and Herrmann further teaches wherein said edge wall of said liquid capture tray is configured to be placed in overlapping arrangement with an edge wall of an adjacent liquid capture tray (due to the nature of the flat edge, the edge of the device illustrated in Fig. 3/1 is configured to be overlapped with another flat edge; please note that a second tray is not positively claimed).

For Claim 20, the above-modified reference teaches the liquid capture tray of claim 13, and Magnuson, per the rejection of claim 12 above, teaches a horticultural tray layer (title, disclosure) further comprising a wall cut-out (bridges 15) in a sidewall of one or more adjacent liquid capture cups (Figs. 1-3), said wall cut-out being structured and arranged to place said reservoirs of one or more adjacent liquid capture cups in fluid flow communication so as to allow the agricultural liquids that are received in said reservoir of one of said one or more adjacent liquid capture cups to flow into said reservoir of another of said one or more adjacent liquid capture cups so as to generally disperse agricultural liquids across the top of the tray (naturally, as the “bridges 15” of Magnuson would disallow the reservoir of each cup to fill completely up, the bridges would share a volume of water amongst the neighboring cups)

Claims 15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann and Magnuson as applied to Claims 9-10, 12-14, 16, & 20 above, and further in view of Hassan.
For Claim 15, the above-modified reference teaches the liquid capture tray of claim 14.

Hassan, like prior art above, teaches a mat comprising cups (title, disclosure) further comprising a connecting means associated with an edge wall of a liquid capture tray for connecting to an edge wall of an adjacent liquid capture tray (as clearly illustrated in Fig. 14A and the accompanying description found in Column 11, line 59-Col. 12, line 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the side wall of Herrmann with a fastener as taught by Hassan, in order to provide a modular system which may be expanded by the user to fit a desired space.
For Claim 19, the above-modified reference teaches the system of claim 13.
The above-modified reference is silent to wherein said liquid capture tray further comprises a connecting means associated with said tray body for connecting said liquid capture tray to an adjacent liquid capture tray so as to define a liquid capture barrier below said root zone of said growing area.
Hassan, like prior art above, teaches a mat comprising cups (title, disclosure) further comprising a connecting means associated with a liquid capture tray for connecting the tray to an adjacent liquid capture tray so as to define a liquid capture barrier below said root zone of said growing area (as clearly illustrated in Fig. 14A and the accompanying description found in Column 11, line 59-Col. 12, line 4; the resulting mat provides at least a partial barrier).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide multiple trays of Herrmann a fastened together as 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643